Citation Nr: 1231477	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a stomach disorder to include as secondary to service-connected disability.

2.  Entitlement to service connection for dizziness to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this case was subsequent transferred to the Detroit, Michigan, RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that after consideration of the claims on appeal the RO granted service connection for ischemic heart disease.  This is relevant to the issues on appeal as discussed in the remand below.  In addition, the electronic claims file has VA records obtained through the Compensation and Pension Records Interchange (CAPRI) in February 2012, which may bear upon the current claims and should be considered in order to fairly decide the claims.  Otherwise, the records shown in the electronic file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a stomach disorder and dizziness, which he avers are secondary to service connected diabetes mellitus.  In support of his claim, he submitted a private medical statement dated in October 2008 indicating that he has dizziness and "autonomic neuropathy" as a complication of diabetes mellitus causing him "gastrointestinal distress."  He further submitted a second private medical statement dated in October 2008 indicating that he had diabetes mellitus with complications including autonomic and peripheral neuropathy-and that symptoms included dizziness.
It is noted that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Although a VA examination was conducted in January 2009 and a medical opinion rendered, the Board finds that this examination and opinion are inadequate.  First, the claims files were not available for review.  As such, the examiner did not have access to the private medical opinions or treatment records associated therewith.  Second, the medical opinion is incomplete.  The examiner concluded that the Veteran's symptoms of bowel urgency were not related to diabetes mellitus because there was no diagnosable condition found that is related to diabetes-no pathology was found on physical examination.  This explanation is unclear.  Furthermore, while the medical evidence of record shows that the Veteran has been diagnosed with peptic ulcer disease, the report of examination does not address this disorder. 

Also, the VA medical opinion dated June 2008 is also inadequate.  The examiner diagnosed the Veteran's complaints of dizziness as syncopal episodes and then commented that that orthostatic hypotension, cardiac arrhythmias, and vasovagal attacks were some of the more common causes.  However, the examiner did not attribute the Veteran's symptoms to any particular cause.  The examiner opined that dizziness was unrelated to diabetes mellitus because there was no evidence of any relationship to blood sugar levels.  No further explanation was given.

Lastly, neither the 2008 nor the 2009 VA medical opinions addressed whether there was aggravation of any currently found disorder by any service-connected disability.  

As discussed above, the Board finds that the evidence of record is inadequate to decide this claim.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinions are bereft of any analysis and the examiners do not reference any evidence in the record or literature to support the medical opinions that dizziness and stomach problems are unrelated to service-connected diabetes mellitus.  No consideration was given to whether the claimed problems were due any other service-connected disorder or whether the conditions were aggravated (permanently worsened) by service-connected disability.  As such, the medical opinions are inadequate.

The Board notes that service-connection for ischemic heart disease was established by a May 2012 rating decision.  The medical opinions in this case predate the grant of service-connection for heart disease and, therefore, are not sufficient with regard to deciding the claims here.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  Also, the record includes a compact disc (CD) with the medical records pertaining to the grant of Social Security disability benefits; action should be taken to ensure that these records are available to any medical provider who is asked to review the claims files and provide a medical opinion.

2.  The Veteran should be scheduled for a VA examination by a physician with appropriate expertise to ascertain whether any current disorder manifested by dizziness or gastrointestinal symptoms is due to service-connected disability (diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities).  The claims files must be reviewed.  The physician should provide an opinion on the following:

* Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dizziness is proximately due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction, ischemic heart disease, and peripheral neuropathy of the lower extremities). 

* Whether it is at least as likely as not (50 percent probability or greater) that any currently shown disorder of the gastrointestinal system (i.e. bowel urgency, peptic/gastric ulcer, etc.) is proximately due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities).

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


